             Case 2:18-cv-00525-RSL Document 199 Filed 03/05/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ADRIENNE BENSON, et al.,
                                                               Cause No. C18-0525RSL
 9
                             Plaintiffs,

10
                  v.                                           ORDER RENOTING DKT. # 165

11
      DOUBLE DOWN INTERACTIVE, LLC,

12
                             Defendants.

13

14          There are currently four motions pending in this case, and defendants have contacted
15
     Chambers in the hopes of scheduling a telephonic hearing under LCR 7(i). Having quickly
16
     reviewed the various memoranda submitted by the parties, including plaintiffs’ response to
17
     defendants’ argument that plaintiffs should not be permitted to seek class certification until they
18

19   complete their document production and provide a reasonable amount of time for the parties to

20   schedule and take plaintiffs’ depositions, it is hereby ORDERED that:
21          Plaintiffs’ motion for class certification and preliminary injunction (Dkt. # 165) is hereby
22
     renoted to April 9, 2021, while the Court resolves defendants’ motion to strike the nationwide
23
     class allegations (Dkt. # 128), defendants’ motion to dismiss or abstain (Dkt. # 138), and
24
     defendants’ motion for protective order and to compel discovery responses (Dkt. # 159). The
25

26   request for a telephonic motion is denied.

27

28   ORDER RENOTING DKT. # 165 - 1
             Case 2:18-cv-00525-RSL Document 199 Filed 03/05/21 Page 2 of 2



 1          If defendants consider the depositions of the named plaintiffs necessary to their ability to
 2   respond to the class certification and injunction motion, they shall immediately notify plaintiffs,
 3
     and the parties shall cooperate to schedule and conduct the depositions by March 24, 2021, so
 4
     that defendants have the desired information prior to the new response deadline.
 5

 6

 7          Dated this 5th day of March, 2021.
 8
                                                Robert S. Lasnik
 9                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER RENOTING DKT. # 165 - 2
